Citation Nr: 1034444	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION


The Veteran appellant had active service in the U.S. Navy from 
February 1945 to July 1946.  This case originally came before the 
Board of Veterans' Appeals (Board) from appeal from a March 2005 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO denied the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus. 

In his July 2006 VA Form 9, the appellant requested a 
videoconference Board hearing.  He was subsequently scheduled for 
a videoconference hearing in June 2009.  The appellant failed to 
report for that hearing and he did not submit a request to 
reschedule the hearing.  Therefore, the Board deemed his request 
for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).  In 
August 2009, the Board remanded the case for additional 
development.

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on a 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  In the August 2009 remand, the Board noted that a 
November 1997 private treatment report appeared to be the first 
post-service evidence of the appellant's bilateral hearing loss.  
At that time, the Veteran underwent audiological testing showing 
he had hearing loss that met the criteria listed in 38 C.F.R. 
§ 3.385.  He reported a history of in-service noise exposure, and 
the private audiologist opined that the Veteran's mild-to-severe 
high frequency sensorineural hearing loss was consistent with his 
history of in-service noise exposure.  

The Board also noted that neither the Statement of the Case (SOC) 
issued in June 2006, nor the Supplemental SOC (SSOC) issued in 
November 2008, reflected review of that November 1997 private 
record by the RO.  Therefore, the August 2009 Board remand 
instructions stated that the Veteran was to be afforded a VA 
hearing loss examination and that the examiner was, in 
particular, required to review the November 1997 private 
treatment record and to comment on the significance of any 
findings included therein.

The record reflects that the appellant underwent a VA audiometric 
examination in November 2009.  However, the examining VA 
audiologist failed to even review the November 1997 private 
record, as reflected in her statement that no hearing test was 
available for review that was dated prior to 2005.  Obviously, 
she did not provide the opinion that was requested in the Board's 
August 2009 remand instructions.  Neither the RO nor the AMC 
returned the claims file to the examiner for correction of this 
defect.  Thus, while the RO did arrange for the examination of 
the appellant, the audiologist's findings were inadequate, and 
would not withstand judicial review.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  In addition, 
the Court further held in Stegall that, where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Thus the case must be 
remanded so that the previously requested opinion as to the 
contents of the November 1997 treatment report can be obtained.  



Furthermore, clarification of whether or not the Veteran 
experiences tinnitus, to include in the form of ringing in the 
ears, should be accomplished, because he has repeatedly submitted 
various statements to the effect that he has experienced tinnitus 
since service.  This clarification should include notations as to 
the evidence of record that addresses the Veteran's reports 
regarded when he first experienced tinnitus.  

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO must assure itself that all 
notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent has been completed.

2.  The claims file is to be returned to 
the audiologist who performed the November 
2009 audiometric examination for a review 
of the November 1997 private treatment 
record showing the extent and severity of 
the Veteran's hearing loss.  If that 
audiologist is unavailable, the claims file 
should be assigned to another VA 
audiologist for review.

The reviewer is requested to provide an 
opinion as to the medical probability that 
any documented hearing-related disorder, 
including hearing loss and tinnitus, is 
related to acoustic trauma which the 
Veteran may have 


experienced in service, as opposed to that 
which he experienced in his post-service 
occupational or recreational pursuits or 
some other cause or causes.

Specifically, the reviewer is requested to 
state whether the Veteran's defective 
hearing and/or tinnitus is related to any 
incident of military service, and to state 
the reasons for such an opinion.  The 
opinion should include a discussion of the 
effect and significance, if any, of post-
service noise exposure, as well as the 
clinical significance of all audiometric 
testing of record (private and VA).  

In particular, the audiologist must 
review the November 1997 private 
treatment record, and must comment on 
the significance of the findings and 
comments made therein as to the 
etiology and onset of the Veteran's 
hearing loss and/or tinnitus. 

In assessing the relative likelihood as to 
origin and etiology of the bilateral 
hearing loss and tinnitus specified above, 
the reviewer should apply the standard of 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss and/or tinnitus.  
See Jones v. Shinseki, 23 Vet. App. 382 
(2010).

3.  If the reviewer concludes that another 
examination of the Veteran is needed before 
an opinion can be rendered, the AMC/RO such 
schedule the Veteran for said 
examination(s).

4.  Upon receipt of the VA reviewer or 
examiner's report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate for 
evaluation purposes.).

5.  After all appropriate development has 
been accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issues of service connection for bilateral 
hearing loss and tinnitus.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.

6.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Appropriate 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

